


EXHIBIT 10.58
CHANGE OF CONTROL SEVERANCE AGREEMENT


This CHANGE OF CONTROL SEVERANCE AGREEMENT (the "Agreement") is made and entered
into as of January 1, 2015 (the “Initial Effective Date”) by and among ASTORIA
BANK, a savings and loan association organized and existing under the laws of
the United States of America and having an office at One Astoria Bank Plaza,
Lake Success, New York 11042 (the "Bank"), ASTORIA FINANCIAL CORPORATION, a
business corporation organized and existing under the laws of the State of
Delaware and having an office at One Astoria Bank Plaza, Lake Success, New York
11042 (the "Company") and DAVID J. DEBAUN, an individual residing at 105 Nassau
Avenue, Manhasset, New York 11030 (the "Officer").


INTRODUCTORY STATEMENT


WHEREAS, the Officer is a key officer of the Bank;
WHEREAS, should the possibility of a Pending Change of Control or Change of
Control of the Bank or the Company arise, the Boards of Directors of the Bank
and the Company believe it is imperative that the Bank, the Company and the
Boards of Directors of the Bank and the Company should be able to rely upon the
Officer to continue in his or her position, and that the Bank and the Company
should be able to receive and rely upon the Officer's advice, if requested, as
to the best interests of the Bank and the Company and their respective
shareholders without concern that the Officer might be distracted by the
personal uncertainties and risks created by the possibility of a Pending Change
of Control or Change of Control;
WHEREAS, should the possibility of a Pending Change of Control or Change of
Control arise, in addition to his or her regular duties, the Officer may be
called upon to assist in the assessment of such possible Pending Change of
Control or Change of Control, advise management and the Board as to whether such
Pending Change of Control or Change of Control would be in the best interests of
the Bank, the Company and their respective shareholders, and to take such other
actions as the Boards of Directors of the Bank and the Company might determine
to be appropriate;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Bank, the Company and the Officer hereby
agree as follows:


AGREEMENT


Section 1.
Effective Date; Term; Pending Change of Control and Change of Control Defined.

(a)    This Agreement shall remain in effect during the period (the "Term")
beginning on the Initial Effective Date and ending on the earlier of:
(i)    the date, prior to the occurrence of a Pending Change of Control or a
Change of Control, as defined below, respectively, on which the Officer's

Page 1 of 23





--------------------------------------------------------------------------------




employment by the Bank terminates whether by discharge, resignation, death,
disability or retirement, or
(ii)    the later of:
(A)    the first anniversary of the date on which the Bank notifies the Officer
of its intent to discontinue the Agreement (the "Initial Expiration Date") or,
(B)    the second anniversary of the latest Change of Control, as defined below,
that occurs after the Initial Effective Date and before the Initial Expiration
Date.
(b)    For purposes of this Agreement, a "Change of Control" shall be deemed to
have occurred upon the happening of any of the following events:
(i)    the consummation of a transaction that results in the reorganization,
merger or consolidation of the Company with one or more other persons, other
than a transaction following which:
(A)    at least 51% of the equity ownership interests of the entity resulting
from such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the outstanding
equity ownership interests in the Company; and
(B)    at least 51% of the securities entitled to vote generally in the election
of directors of the entity resulting from such transaction are beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Company;
(ii)    the acquisition of all or substantially all of the assets of the Company
or beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of the outstanding securities of the Company
entitled to vote generally in the election of directors by any person or by any
persons acting in concert;
(iii)    a complete liquidation or dissolution of the Company, or approval by
the shareholders of the Company of a plan for such liquidation or dissolution;

Page 2 of 23





--------------------------------------------------------------------------------




(iv)    the occurrence of any event if, immediately following such event, at
least 50% of the members of the Board of Directors of the Company do not belong
to any of the following groups:
(A)    individuals who were members of the Board of Directors of the Company on
the Initial Effective Date; or
(B)    individuals who first became members of the Board of Directors of the
Company after the Initial Effective Date either:
(I)    upon election to serve as a member of the Board of Directors of the
Company by affirmative vote of three-quarters of the members of such Board, or
of a nominating committee thereof, in office at the time of such first election;
or
II)    upon election by the stockholders of the Company to serve as a member of
such Board, but only if nominated for election by affirmative vote of
three-quarters of the members of the Board of Directors of the Company, or of a
nominating committee thereof, in office at the time of such first nomination;
provided, however, that such individual's election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) other than by or on
behalf of the Board of Directors of the Company; or
(v)    any event which would be described in section 1(b)(i), (ii), (iii) or
(iv) if the term "Bank" were substituted for the term "Company" therein.
In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or
an affiliate or subsidiary of either of them, by any employee benefit plan
maintained by any of them. For purposes of this section 1(b), the term "person"
shall have the meaning assigned to it under sections 13(d)(3) or 14(d)(2) of the
Exchange Act.
(c)    For purposes of this Agreement, a "Pending Change of Control" shall mean:
(i)    the approval by the shareholders of the Bank or the Company of a
definitive agreement for a transaction which, if consummated, would result in a
Change of Control; or

Page 3 of 23





--------------------------------------------------------------------------------




(ii)    the approval by the shareholders of the Bank or the Company of a
transaction which, if consummated, would result in a Change of Control.
Section 2.
Discharge Prior to a Pending Change of Control.

The Bank may discharge the Officer at any time prior to the occurrence of a
Pending Change of Control or, if no Pending Change of Control has occurred, a
Change of Control, for any reason or for no reason. In such event:
(a)    The Bank shall pay to the Officer or the Officer's estate his or her
earned but unpaid compensation, including, without limitation, salary and all
other items which constitute wages under applicable law, as of the date of the
Officer's termination of employment. This payment shall be made at the time and
in the manner prescribed by law applicable to the payment of wages but in no
event later than 30 days after the date of the Officer's termination of
employment.
(b)    The Bank shall provide the benefits due, if any, to the Officer or the
Officer's estate, surviving dependents or designated beneficiaries, as
applicable, under the employee benefit plans and programs and compensation plans
and programs maintained for the benefit of the officers and employees of the
Bank, including the annual bonus (if any) to which he or she is entitled under
any cash-based annual bonus or performance compensation plan in effect for the
year in which his or her termination occurs, to be paid at the same time and on
the terms and conditions (including but not limited to achievement of
performance goals) applicable under the relevant plan. The time and manner of
payment or other delivery of these benefits and the recipients of such benefits
shall be determined according to the terms and conditions of the applicable
plans and programs.
The payments and benefits described in sections 2(a) and (b) shall be referred
to in this Agreement as the "Standard Termination Entitlements."
Section 3.
Termination of Employment Due to Death.

The Officer's employment with the Bank shall terminate automatically, and
without any further action on the part of any party to this Agreement, on the
date of the Officer's death. In such event, the Bank shall pay and deliver to
the Officer's estate and surviving dependents and designated beneficiaries, as
applicable, the Standard Termination Entitlements.
Section 4.
Termination Due to Disability after a Pending Change of Control or a Change of
Control.

The Bank may terminate the Officer's employment during the Term and after the
occurrence of a Pending Change of Control or a Change of Control upon a
determination by the Board of Directors of the Bank, by the affirmative vote of
75% of its entire membership, acting in reliance on the written advice of a
medical professional acceptable to it, that the Officer is suffering from a
physical or mental impairment which, at the date of the determination, has
prevented the Officer from performing the Officer's assigned duties on a
substantially full-time basis for a period

Page 4 of 23





--------------------------------------------------------------------------------




of at least one hundred and eighty (180) days during the period of one (1) year
ending with the date of the determination or is likely to result in death or
prevent the Officer from performing the Officer's assigned duties on a
substantially full-time basis for a period of at least one hundred and eighty
(180) days during the period of one (1) year beginning with the date of the
determination. In such event:
(a)    The Bank shall pay and deliver the Standard Termination Entitlements to
the Officer or, in the event of the Officer's death following such termination
but before payment, to the Officer's estate, surviving dependents or designated
beneficiaries, as applicable.
(b)    In addition to the Standard Termination Entitlements, the Bank shall
continue to pay the Officer his or her base salary, at the annual rate in effect
for the Officer immediately prior to the termination of the Officer's
employment, during a period ending on the earliest of: (i) the expiration of one
hundred and eighty (180) days after the date of termination of the Officer's
employment; (ii) the date on which long-term disability insurance benefits are
first payable to the Officer under any long-term disability insurance plan
covering employees of the Bank; or (iii) the date of the Officer's death.
A termination of employment due to disability under this section 4 shall be
effected by a notice of termination given to the Officer by the Bank and shall
take effect on the later of the effective date of termination specified in such
notice or, if no such date is specified, the date on which the notice of
termination is deemed given to the Officer.
Section 5.
Discharge with Cause after a Pending Change of Control or Change of Control.

(a)    The Bank may terminate the Officer's employment with "Cause" during the
Term and after the occurrence of a Pending Change of Control or a Change of
Control, but a termination shall be deemed to have occurred with "Cause" only
if:
(i)    (A)    the Board of Directors of the Bank, by the affirmative vote of 75%
of its entire membership, determines that the Officer is guilty of personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease and desist order, or any material breach of this
Agreement, in each case measured against standards generally prevailing at the
relevant time in the savings and community banking industry;
(B)    prior to the vote contemplated by section 5(a)(i)(A), the Board of
Directors of the Bank shall provide the Officer with notice of the Bank's intent
to discharge the Officer for Cause, detailing with particularity the facts and
circumstances which are alleged to constitute Cause (the "Notice of Intent to
Discharge"); and
(C)    after the giving of the Notice of Intent to Discharge and before the
taking of the vote contemplated by section 5(a)(i)(A), the Officer, together
with

Page 5 of 23





--------------------------------------------------------------------------------




the Officer's legal counsel, if he so desires, are afforded a reasonable
opportunity to make both written and oral presentations before the Board of
Directors of the Bank for the purpose of refuting the alleged grounds for Cause
for the Officer's discharge; and
(D)    after the vote contemplated by section 5(a)(i)(A), the Bank has furnished
to the Officer a notice of termination which shall specify the effective date of
the Officer's termination of employment (which shall in no event be earlier than
the date on which such notice is deemed given) and include a copy of a
resolution or resolutions adopted by the Board of Directors of the Bank,
certified by its corporate secretary, authorizing the termination of the
Officer's employment with Cause and stating with particularity the facts and
circumstances found to constitute Cause for the Officer's discharge (the "Final
Discharge Notice"); or
(ii)    the Officer, during the 90 day period commencing on the delivery to the
Officer by the Bank of the Notice of Intent to Discharge specified in section
5(a)(i)(B), resigns his or her employment with the Bank prior to the delivery to
the Officer by the Bank of the Final Discharge Notice specified in section
5(a)(i)(D). For purposes of this section 5, no act or failure to act, on the
part of the Officer, shall be considered "willful" unless it is done, or omitted
to be done, by the Officer in bad faith or without reasonable belief that the
Officer's action or omission was in the best interests of the Bank or the
Company, respectively. Any act or failure to act based upon authority given
pursuant to a resolution duly adopted by the Board of Directors of the Bank or
the Company or based upon the written advice of counsel for the Bank or the
Company shall be conclusively presumed to be done or omitted to be done by the
Officer in good faith and in the best interests of the Bank or the Company,
respectively.
(b)    If the Officer is discharged with Cause during the Term and after a
Pending Change of Control or a Change of Control, the Bank shall pay and provide
to him or, in the event of the Officer's death following such discharge but
prior to payment and providing, to the Officer's estate, surviving dependents or
designated beneficiaries, as applicable, the Standard Termination Entitlements
only.
(c)    Following the giving of a Notice of Intent to Discharge, the Bank may
temporarily suspend the Officer's duties and authority and, in such event, may
also suspend the payment of salary and other cash compensation, but not the
Officer's participation in retirement, insurance and other employee benefit
plans. If the Officer is not discharged or is discharged without Cause within
forty-five (45) days after the giving of a Notice of Intent to Discharge,
payments of salary and cash compensation shall resume, and all payments withheld
during the period of suspension shall be promptly restored. If the Officer is
discharged with Cause not later than forty-five (45) days after the giving of
the Notice of Intent to Discharge, all payments withheld during the period of
suspension shall be deemed forfeited and shall not be included in the Standard
Termination Entitlements. If a Final Discharge Notice is given later than
forty-five (45) days, but sooner than ninety (90) days, after the giving of the
Notice of Intent to Discharge, all payments made to the Officer during the
period beginning with the giving of the Notice of Intent to Discharge

Page 6 of 23





--------------------------------------------------------------------------------




and ending with the Officer's discharge with Cause shall be retained by the
Officer and shall not be applied to offset the Standard Termination
Entitlements. If the Bank does not give a Final Discharge Notice to the Officer
within ninety (90) days after giving a Notice of Intent to Discharge, the Notice
of Intent to Discharge shall be deemed withdrawn and any future action to
discharge the Officer with Cause shall require the giving of a new Notice of
Intent to Discharge. If the Officer resigns pursuant to section 5(a)(ii), the
Officer shall forfeit his or her right to suspended amounts that have not been
restored as of the date of the Officer's resignation or notice of resignation,
whichever is earlier.
Section 6.
Discharge Without Cause after a Pending Change of Control or Change of Control.

The Bank may discharge the Officer without Cause at any time after the
occurrence of a Pending Change of Control or a Change of Control, and in such
event:
(a)    The Bank shall pay and deliver the Standard Termination Entitlements to
the Officer or, in the event of the Officer's death following the Officer's
discharge but before payment, to the Officer's estate, surviving dependents or
designated beneficiaries, as applicable.
(b)    In addition to the Standard Termination Entitlements:
(i)    the Bank shall provide for a period of two years following the date of
the Officer's discharge or, if less, the period from date of the Officer's
discharge to the Initial Expiration Date provided, however, that the Bank has
previously notified the Officer pursuant to Section 1(a)(ii)(A) (the "Assurance
Period") for the benefit of the Officer and the Officer's spouse and dependents
continued group life, health (including hospitalization, medical and major
medical), dental, accident and long-term disability insurance benefits on
substantially the same terms and conditions (including any co-payments and
deductibles, but excluding any premium sharing arrangements, it being the
intention of the parties to this Agreement that the premiums for such insurance
benefits shall be the sole cost and expense of the Bank) in effect for them
immediately prior to the Officer's discharge. The coverage provided under this
section 6(b)(i) may, at the election of the Bank, be secondary to the coverage
provided as part of the Standard Termination Entitlements and to any
employer-paid coverage provided by a subsequent employer or through Medicare,
with the result that benefits under the other coverages will offset the coverage
required by this section 6(b)(i), provided, however, that for purposes of this
section 6(b)(i) benefits provided at the cost of the Officer or the Officer's
spouse or dependants pursuant to the Comprehensive Omnibus Budget Reconciliation
Act, as amended, shall not be considered Standard Termination Entitlements.
(ii)    The Bank shall make a lump sum payment to the Officer or, in the event
of the Officer's death following the Officer's discharge but before payment, to
the Officer's estate in an amount equal to the salary that the Officer would
have earned if he had continued working for the Bank during the Assurance Period
at the highest annual rate of salary achieved during the period of three (3)

Page 7 of 23





--------------------------------------------------------------------------------




years ending immediately prior to the date of termination (the "Salary Severance
Payment"). The Salary Severance Payment shall be computed using the following
formula:
SSP = BS x NY
where:
"SSP" is the amount of the Salary Severance Payment, before the deduction of
applicable federal, state and local withholding taxes;
"BS" is the highest annual rate of salary achieved by the Officer during the
period of three (3) years ending immediately prior to the date of termination;
and
"NY" is the Assurance Period expressed as a number of years and fractions of
years.
The Salary Severance Payment shall be made sixty (60) days after the Officer's
termination of employment and shall be in lieu of any claim to a continuation of
base salary which the Officer might otherwise have and in lieu of cash severance
benefits under any severance benefits program which may be in effect for
officers or employees of the Bank.
(iii)    The Bank shall make a lump sum payment to the Officer or, in the event
of the Officer's death following the Officer's discharge but before payment, to
the Officer's estate in an amount equal to the potential annual bonuses that the
Officer would have earned if the Officer had continued working for the Bank
during the period of the same length as the Assurance Period, beginning on the
date after the end of the current performance period under the Bank’s Annual
Incentive Plan for Select Executives at the highest annual rate of salary
achieved during the period of three (3) years ending immediately prior to the
date of termination (the "Bonus Severance Payment"). The Bonus Severance Payment
shall be computed using the following formula:
BSP = ((BS x TIO x IP) + ( BS x TIO x FP)) x NY
where:
"BSP" is the amount of the Bonus Severance Payment, before the deduction of
applicable federal, state and local withholding taxes;
"BS" is the highest annual rate of salary achieved by the Officer during the
period of three (3) years ending immediately prior to the date of termination;
“TIO” is the target incentive opportunity (expressed as a percentage of base
salary) established by the Compensation Committee of the Board of Directors of
the Bank for the Officer pursuant to the Bank’s Annual Incentive Plan for Select
Executives for the year in which the employment of the Officer by the Bank
terminates or, if no

Page 8 of 23





--------------------------------------------------------------------------------




target incentive opportunity is established by the Compensation Committee of the
Board of Directors of the Bank for such year with respect to the Officer, then
the highest of the target incentive opportunity established by the Compensation
Committee of the Board of Directors of the Bank for the Officer pursuant to the
Annual Incentive Plan for Select Executives during the period of three (3) years
ending immediately prior to the date of termination;


"IP" is either (i) the percentage of the TIO which is to be determined by the
individual performance of the Officer as established by the Compensation
Committee of the Board of Directors of the Bank pursuant to the Bank's Annual
Incentive Plan for Select Executives for the year in which the employment of the
Officer by the Bank terminates or, (ii) if no target incentive opportunity has
been established with respect to the Officer by the Compensation Committee of
the Board of Directors of the Bank for the year in which the employment of the
Officer by the Bank terminates, then the lowest percentage of the target
incentive opportunity to be determined by the individual performance of the
Officer established by the Compensation Committee of the Board of Directors of
the Bank for the Officer pursuant to the Annual Incentive Plan for Select
Executives during the period of three (3) years ending immediately prior to the
date of termination;
"FP" is either (i) the percentage of the TIO with respect to the Officer which
is to be determined by the financial performance of the Company as established
by the Compensation Committee of the Board of Directors of the Bank pursuant to
the Bank's Annual Incentive Plan for Select Executives for the year in which the
employment of the Officer by the Bank terminates or, (ii) if no target incentive
opportunity has been established with respect to the Officer by the Compensation
Committee of the Board of Directors of the Bank for the year in which the
employment of the Officer by the Bank terminates, then a percentage equal to
100% minus the IP;
"NY" is the Assurance Period expressed as a number of years and fractions of
years.
The Bonus Severance Payment shall be made on the date sixty (60) days after the
Officer's termination of employment and shall be in lieu of any claim to a
continuation of participation in any cash-based annual bonus or
performance-based compensation plans of the Bank which the Officer might
otherwise have, other than any claim based on rights the Officer may have with
regard to any performance period under any such plan that begins before the
effective date of the Officer's termination of employment.
The payments and benefits described in section 6(b) are referred to in this
Agreement as the "Additional Termination Entitlements". The payments described
in section 6(b)(ii) and (iii) shall be computed at the expense of the Company by
an attorney of the firm of Arnold & Porter, 399 Park Avenue, New York, NY 10022
or, if such firm is unavailable or unwilling to perform such

Page 9 of 23





--------------------------------------------------------------------------------




calculation, by a firm of independent certified public accountants selected by
the Officer and reasonably satisfactory to the Company (the "Computation
Advisor"). The determination of the Computation Advisor as to the amount of such
payments shall be final and binding in the absence of manifest error.
Section 7.
Tax Indemnification.

(a)    If the Officer's employment terminates under circumstances entitling the
Officer or, in the event of the Officer's death following such termination but
before payment, his or her estate to the Additional Termination Entitlements,
the Company shall pay to the Officer or, in the event of the Officer's death,
his or her estate an additional amount (the “Tax Indemnity Payment”) intended to
indemnify the Officer against the financial effects of the excise tax imposed on
excess parachute payments under section 280G of the Internal Revenue Code of
1986, as amended (the "Code"). The Tax Indemnity Payment shall be determined
under the following formula:
TIP =
E x P
1 - (( FI x ( 1 - SLI )) + SLI + E + M )

where:
"TIP" is the Tax Indemnity Payment, before the deduction of applicable federal,
state and local withholding taxes;
"E" is the percentage rate at which an excise tax is assessed under section 4999
of the Code;
"P" is the amount with respect to which such excise tax is assessed, determined
without regard to this section 16;
"FI" is the highest marginal rate of income tax applicable to the Officer under
the Code for the taxable year in question;
"SLI" is the sum of the highest marginal rates of income tax applicable to the
Officer under all applicable state and local laws for the taxable year in
question; and
"M" is the highest marginal rate of Medicare tax applicable to the Officer under
the Code for the taxable year in question.
Such computation shall be made at the expense of the Company by the Computation
Advisor and shall be based on the following assumptions:
(i)    that a change in ownership, a change in effective ownership or control or
a change in the ownership of a substantial portion of the assets of the Bank or
the Company has occurred within the meaning of section 280G of the Code (a "280G
Change of Control");

Page 10 of 23





--------------------------------------------------------------------------------




(ii)    that all direct or indirect payments made to or benefits conferred upon
the Officer on account of the Officer's termination of employment are "parachute
payments" within the meaning of section 280G of the Code; and
(iii)    that no portion of such payments is reasonable compensation for
services rendered prior to the Officer's termination of employment.
(b)    With respect to any payment that is presumed to be a parachute payment
for purposes of section 280G of the Code, the Tax Indemnity Payment shall be
made to the Officer on the earlier of the date the Company, the Bank or any
direct or indirect subsidiary or affiliate of the Company or the Bank is
required to withhold such tax or the date the tax is required to be paid by the
Officer, unless, prior to such date, the Company delivers to the Officer the
written opinion (the "Opinion Letter"), in form and substance reasonably
satisfactory to the Officer, of the Computation Advisor or, if the Computation
Advisor is unable to provide such opinion, of an attorney or firm of independent
certified public accountants selected by the Company and reasonably satisfactory
to the Officer, to the effect that the Officer has a reasonable basis on which
to conclude that:
(i)    no 280G Change in Control has occurred, or
(ii)    all or part of the payment or benefit in question is not a parachute
payment for purposes of section 280G of the Code, or
(iii)    all or a part of such payment or benefit constitutes reasonable
compensation for services rendered prior to the 280G Change of Control, or
(iv)    for some other reason which shall be set forth in detail in such letter,
no excise tax is due under section 4999 of the Code with respect to such payment
or benefit.
If the Company delivers an Opinion Letter, the Computation Advisor shall
re-compute, and the Company shall make, the Tax Indemnity Payment in reliance on
the information contained in the Opinion Letter.
(c)    In the event that the Officer's liability for the excise tax under
section 4999 of the Code for a taxable year is subsequently determined to be
different than the amount with respect to which the Tax Indemnity Payment is
made, the Officer or the Company, as the case may be, shall pay to the other
party at the time that the amount of such excise tax is finally determined, an
appropriate amount, plus interest, such that the payment made pursuant to
sections 7(a) or 7(b), when increased by the amount of the payment made to the
Officer pursuant to this section 7(c), or when reduced by the amount of the
payment made to the Company pursuant to this section 7(c), equals the amount
that should have properly been paid to the Officer under section 7(a). The
interest paid to the Company under this section 7(c) shall be determined at the
rate provided under section 1274(b)(2)(B) of the Code. The payment made to the
Officer shall include such amount of interest as is necessary to satisfy any
interest assessment made by the Internal Revenue Service and an

Page 11 of 23





--------------------------------------------------------------------------------




additional amount equal to any monetary penalties assessed by the Internal
Revenue Service on account of an underpayment of the excise tax. To confirm that
the proper amount, if any, was paid to the Officer under this section 7, the
Officer shall furnish to the Company a copy of each tax return which reflects a
liability for an excise tax, at least 20 days before the date on which such
return is required to be filed with the Internal Revenue Service. Nothing in
this Agreement shall give the Company any right to control or otherwise
participate in any action, suit or proceeding to which the Officer is a party as
a result of positions taken on the Officer's federal income tax return with
respect to the Officer's liability for excise taxes under section 4999 of the
Code. Any payment pursuant to this section 7(c) shall be made promptly following
the relevant subsequent determination, and shall in any case be made no later
than the last day of the calendar year following the calendar year in which any
additional taxes for which the Tax Indemnity Payment is to be made are remitted
to the Internal Revenue Service.
Section 8.    Indemnification upon and following a Change of Control.
(a)    To the maximum extent permitted under applicable law, from and after the
effective date of a Change of Control, the Bank and the Company agree to
indemnify and hold harmless the Officer, against any costs or expenses
(including reasonable attorneys' fees), judgments, fines, losses, claims,
damages or liabilities (collectively, "Costs") incurred in connection with any
claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, for acts or omissions in connection with
service as an officer of the Bank or service in other capacities at the request
of the Bank or the Company at or prior to the time the Change of Control became
effective, whether asserted or claimed prior to, at or after the effective date
of the Change of Control, and to advance any such Costs to the Officer as they
are from time to time incurred, in each case to the fullest extent the Officer
would have been indemnified as a director or officer of the Bank or the Company,
as applicable, and as then permitted under applicable law. No provision in this
Agreement nor any termination or expiration of this Agreement is intended to
authorize the elimination or impairment of any right to indemnification or to
advancement of expenses arising under a provision of the certificate of
incorporation or a bylaw of the Company or the Charter and or a bylaw of the
Bank by amendment to such a provision after the occurrence of an act or omission
that is the subject of an action, suit or proceeding for which indemnification
is sought.
(b)    The Officer, seeking to claim indemnification under section 8(a) of this
Agreement and upon learning of any such claim, action, suit, proceeding or
investigation, shall promptly notify the Bank thereof, but the failure to so
notify shall not relieve the Bank or the Company of any liability it may have
pursuant to this Agreement to the Officer if such failure does not materially
and substantially prejudice the Bank or the Company. In the event of any such
claim, action, suit, proceeding or investigation,
(i)    the Bank and the Company shall have the right to assume the defense
thereof with counsel reasonably acceptable to the Officer, and the Bank and the
Company shall not be liable to the Officer for any legal expenses of other
counsel subsequently incurred by the Officer in connection with the defense
thereof, except that if the Bank and the Company do not elect to assume such
defense within a reasonable time or counsel for the Officer at any time advises
that there are issues

Page 12 of 23





--------------------------------------------------------------------------------




which raise conflicts of interest between the Bank or the Company and the
Officer (and counsel for the Bank or the Company does not disagree), the Officer
may retain counsel satisfactory to the Officer, and the Bank and the Company
shall remain responsible for the reasonable fees and expenses of such counsel as
set forth above, to be paid promptly as statements therefor are received;
provided, however, that the Bank and the Company shall be obligated pursuant to
this paragraph (b)(i) to pay for only one firm of counsel for all indemnified
parties in any one jurisdiction with respect to any given claim, action, suit,
proceeding or investigation unless the use of one counsel for such indemnified
parties, including the Officer, would present such counsel with a conflict of
interest;
(ii)    the Officer will reasonably cooperate in the defense of any such matter;
and
(iii)    the Bank and the Company shall not be liable for any settlement
effected by the Officer without their prior written consent, which shall not be
unreasonably withheld.
Section 9.
Resignation.

(a)    The Officer may resign from the Officer's employment with the Bank at any
time. A resignation under this section 9 shall be effected by notice of
resignation given by the Officer to the Bank and shall take effect on the later
of the effective date of termination specified in such notice or the date on
which the notice of termination is deemed given by the Officer. For purposes of
this Agreement, retirement of the Officer from the employment of the Bank or the
Company under circumstances defined as "normal retirement" or "early retirement"
pursuant to any qualified defined benefit or qualified defined contribution
pension plan maintained by the Bank shall be deemed a resignation by the Officer
of the Officer's employment with the Bank. A resignation by the Officer as
described in section 5(a)(ii) of this Agreement, for purposes of this Agreement
shall be deemed to be termination with "Cause". The Officer's resignation of any
of the positions within the Bank or the Company to which he has been assigned
shall be deemed a resignation from all such positions.
(b)    The Officer's resignation shall be deemed to be for "Good Reason" if the
effective date of resignation occurs during the Term, but on or after the
effective date of a Pending Change of Control or Change of Control, and is on
account of:
(i)    the failure of the Bank (whether by act or omission of the Board of
Directors, or otherwise) to appoint, re-appoint, elect or re-elect the Officer
to the office and position with the Bank that he held immediately prior to the
Change of Control or Pending Change of Control (the "Assigned Office") or to a
more senior office and position;
(ii)    if the Officer is or becomes a member of the Board of Directors of the
Bank, the failure of the shareholders of the Bank (whether in an election in
which the Officer stands as a nominee or in an election where the Officer is not
a

Page 13 of 23





--------------------------------------------------------------------------------




nominee), to elect or re-elect the Officer to such directorship at the
expiration of the Officer's term as a director, unless such failure is a result
of the Officer's refusal to stand for election;
(iii)    a material failure by the Bank, whether by amendment of the charter or
organization, by-laws, action of the Board of Directors of the Bank or
otherwise, to vest in the Officer the functions, duties, or responsibilities
customarily associated with the Assigned Office; provided that the Officer shall
have given notice of such failure to the Bank, and the Bank has not fully cured
such failure within thirty (30) days after such notice is deemed given;
(iv)    any reduction of the Officer's rate of base salary in effect from time
to time, whether or not material, or any failure, other than due to reasonable
administrative error that is fully cured within 5 days after notice of such
administrative error is deemed given, to pay any portion of the Officer's
compensation as and when due;
(v)    any change in the terms and conditions of any compensation or benefit
program in which the Officer participates which, either individually or together
with other changes, has a material adverse effect on the aggregate value of the
Officer's total compensation package; provided that the Officer shall have given
notice of such material adverse effect to the Bank, and the Bank has not fully
cured such failure within thirty (30) days after such notice is deemed given;
(vi)    any material breach by the Company or the Bank of any material term,
condition or covenant contained in this Agreement; provided that the Officer
shall have given notice to the Company and the Bank of such material adverse
effect, and the Company or the Bank have not fully cured such failure within
thirty (30) days after such notice is deemed given; or
(vii)    a change in the Officer's principal place of employment to a location
that is outside of Nassau County or Queens County, New York.
In all other cases, a resignation by the Officer shall be deemed to be without
Good Reason. In the event of resignation, the Officer shall state in the
Officer's notice of resignation whether the Officer considers his or her
resignation to be a resignation with Good Reason, and if he does, he shall state
in such notice the grounds which constitute Good Reason. The Officer's
determination of the existence of Good Reason shall be conclusive in the absence
of fraud, bad faith or manifest error.
(c)    In the event of the Officer's resignation for any reason, the Bank shall
pay and deliver the Standard Termination Entitlements. In the event of the
Officer's resignation with Good Reason and such resignation is effective within
six (6) months of the effective date of the Change of Control (the "Resignation
Window Period"), the Bank shall also pay and deliver the Additional Termination
Entitlements. In the event the Officer's resignation with Good Reason is based
upon section 9(b)(iii),(iv),(v) or (vi) and the notice required by such
provision has been given

Page 14 of 23





--------------------------------------------------------------------------------




within six months of the effective date of the Change of Control but the
applicable cure period will not expire until on or after the date which is six
months following the effective date of the Change of Control, the Resignation
Window Period shall be extended so as expire 30 days following the expiration of
the applicable cure period.
Section 10.    Terms and Conditions of the Additional Termination Entitlements.
The Bank and the Officer hereby stipulate that the damages which may be incurred
by the Officer following any termination of employment are not capable of
accurate measurement as of the date first above written and that the Additional
Termination Entitlements constitute reasonable damages under the circumstances
and shall be payable without any requirement of proof of actual damage and
without regard to the Officer's efforts, if any, to mitigate damages. The Bank
and the Officer further agree that the Bank may elect to condition the payment
and delivery of the Additional Termination Entitlements on the receipt and
effectiveness of:
(a)    the Officer's resignation from any and all positions which he holds as an
officer, director or committee member with respect to the Bank or any subsidiary
or affiliate of the Bank; and
(b)    a release of the Bank and the Company and their officers, directors,
shareholders, subsidiaries and affiliates, in form and substance satisfactory to
the Bank, of any liability to the Officer, whether for compensation or damages,
in connection with the Officer's employment with the Bank and the termination of
such employment, except for the Standard Termination Entitlements, the
Additional Termination Entitlements, the Tax Indemnity Payment and
indemnification payments due the Officer pursuant to section 6 or section 7 of
this Agreement;
provided, however, that any such election by the Bank will only be effective if
the Bank notifies the Officer of its election in writing within five (5) days of
the Officer's termination of employment.
To the extent the Bank timely elects to condition the payment and delivery of
the Additional Termination Entitlements or any other amount due under this
Agreement upon the receipt and effectiveness of the Officer's resignation or
release provided in section 10(b) of this Agreement, neither the Additional
Termination Entitlements nor any other amount due so conditioned shall be paid
to the Officer if any resignation or release so required is not both received by
the Bank and effective before the first date upon which such payments are to be
paid under this Agreement.
Section 11.
Confidentiality.

Unless the Officer obtains the prior written consent of the Bank or the Company,
the Officer shall keep confidential and shall refrain from using for the benefit
of himself or herself, or any person or entity other than the Company or any
entity which is a subsidiary of the Company or of which the Company is a
subsidiary, any material document or information obtained from the Company, or
from its parent or subsidiaries, in the course of the Officer's employment with
any of

Page 15 of 23





--------------------------------------------------------------------------------




them concerning their properties, operations or business (unless such document
or information is readily ascertainable from public or published information or
trade sources or has otherwise been made available to the public through no
fault of the Officer) until the same ceases to be material (or becomes so
ascertainable or available); provided, however, that nothing in this section 11
shall prevent the Officer, with or without the Company's consent, from
participating in or disclosing documents or information in connection with any
judicial or administrative investigation, inquiry or proceeding to the extent
that such participation or disclosure is required under applicable law.
Section 12.
No Effect on Employee Benefit Plans or Programs.

Except to the extent specifically provided herein, the termination of the
Officer's employment during the Term or thereafter, whether by the Bank or by
the Officer, shall have no effect on the rights and obligations of the parties
hereto under the Bank's qualified or non-qualified retirement, pension, savings,
thrift, profit-sharing or stock bonus plans, group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans or such other employee benefit plans or programs, or
compensation plans or programs, as may be maintained by, or cover employees of,
the Bank from time to time; provided, however, that nothing in this Agreement
shall be deemed to duplicate any compensation or benefits provided under any
severance agreement, plan or program covering the Officer to which the Bank or
Company is a party and any duplicative amount payable under any such agreement,
plan or program shall be applied as an offset to reduce the amounts otherwise
payable hereunder. The Additional Termination Entitlements provided hereunder,
when due and payable or provided to the Officer, or in the case of the Officer's
death, to his or her estate, surviving dependants or designated beneficiaries,
as applicable, are acknowledged to be in lieu of any benefits that would
otherwise be provided under such circumstances pursuant to the Bank's Severance
Pay Plan, as amended, or Severance Compensation Plan, as amended.
Section 13.
Successors and Assigns.

This Agreement will inure to the benefit of and be binding upon the Officer, the
Officer's legal representatives and testate or intestate distributees, and the
Company and the Bank and their respective successors and assigns, including any
successor by merger or consolidation or a statutory receiver or any other person
or firm or corporation to which all or substantially all of the assets and
business of the Company or the Bank may be sold or otherwise transferred.
Failure of the Company to obtain from any successor its express written
assumption of the Company's or Bank's obligations hereunder at least 60 days in
advance of the scheduled effective date of any such succession shall, if such
succession constitutes a Change of Control, constitute Good Reason for the
Officer's resignation on or at any time during the Term following the occurrence
of such succession.
Section 14.
No Attachment.

Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation

Page 16 of 23





--------------------------------------------------------------------------------




of law, and any attempt, voluntary or involuntary, to affect any such action
shall be null, void, and of no effect.
Section 15.
Notices.

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:
If to the Officer:
David J. DeBaun
105 Nassau Avenue
Manhasset, New York 11030


If to the Company or the Bank:


Astoria Financial Corporation
One Astoria Bank Plaza
Lake Success, New York 11042
Attention: Chief Risk Officer
with a copy to:
Arnold & Porter
399 Park Avenue
New York, NY 10022
Attention: Robert C. Azarow, Esq.

Page 17 of 23





--------------------------------------------------------------------------------




Section 16.    Indemnification for Attorneys' Fees.
(a)    The Bank shall indemnify, hold harmless and defend the Officer against
reasonable costs, including legal fees, incurred by him in connection with or
arising out of any action, suit or proceeding in which he may be involved, as a
result of the Officer's efforts, in good faith, to defend or enforce the terms
of this Agreement; provided, however, that the Officer shall have substantially
prevailed on the merits pursuant to a judgment, decree or order of a court of
competent jurisdiction or of an arbitrator in an arbitration proceeding, or in a
settlement. For purposes of this Agreement, any settlement agreement which
provides for payment of any amounts in settlement of the Bank's obligations
under this Agreement shall be conclusive evidence of the Officer's entitlement
to indemnification under this Agreement, and any such indemnification payments
shall be in addition to amounts payable pursuant to such settlement agreement,
unless such settlement agreement expressly provides otherwise.
(b)    The Bank's or the Company's obligation to make the payments provided for
in this Agreement and otherwise to perform their respective obligations under
this Agreement shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Bank or the Company may have
against the Officer or others. In no event shall the Officer be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Officer under any of the provisions of this Agreement and
such amounts shall not be reduced whether or not the Officer obtains other
employment. Unless it is determined that the Officer has acted frivolously or in
bad faith, the Bank shall pay as incurred, to the full extent permitted by law,
all legal fees and expenses which the Officer may reasonably incur as a result
of or in connection with the Officer's consultation with legal counsel or
arising out of any action, suit, proceeding, tax controversy, appeal or contest
(regardless of the outcome thereof) by the Bank, the Company, the Officer or
others regarding the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by the Officer about the amount of any payment
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in section 7872(f)(2)(A) of the
Code.
(c)    Any payment or reimbursement by the Bank or the Company pursuant to this
section 16 shall be made no later than the last day of the calendar year
following (i) the calendar year in which the Officer incurs the expense, or (ii)
if later, in the case of fees or expenses incurred due to a tax audit or
litigation addressing the existence or amount of a tax liability regarding any
excise tax that is subject to indemnification by the Officer under section 7 of
this Agreement, (A) the calendar year in which such tax liability is paid, or
(B), if no tax liability is to be paid as a result of such tax audit or
litigation, the calendar year in which the audit is completed or there is a
final and nonappealable settlement or other resolution of the litigation, or
(iii), if later, within sixty (60) days after the settlement or resolution that
gives rise to the Officer's right to reimbursement; provided, however, that the
Officer shall have submitted to the Bank or the Company documentation supporting
such expenses at such time and in such manner as the Bank or the Company may
reasonably require.

Page 18 of 23





--------------------------------------------------------------------------------




Section 17.
Employment Rights and Funding Obligations.

(a)    Nothing expressed or implied in this Agreement shall create any right or
duty on the part of the Bank, the Company or the Officer to have the Officer
continue as an officer of the Bank or the Company or to remain in the employment
of the Bank, the Company.
(b)    Nothing expressed or implied in this Agreement shall create any right or
duty on the part of the Bank, the Company or the Officer to create a trust of
any kind to fund any benefits which may be payable pursuant to this Agreement,
and to the extent that the Officer acquires a right to receive benefits from the
Bank or the Company pursuant to this Agreement, such right shall be no greater
than the right of any unsecured general creditor of the Bank or the Company,
respectively.
Section 18.
Withholding.

The Bank or the Company, as applicable, shall have the right to deduct and
withhold from any amounts paid in cash pursuant to this Agreement by the Bank or
the Company, respectively, any taxes or other amounts required by law to be
withheld with respect to such payment.
Section 19.
Compliance with Section 409A of the Code.

The Officer, the Bank and the Company acknowledge that each of the payments and
benefits promised to the Officer under this Agreement must either comply with
the requirements of Section 409A of the Code and the regulations thereunder
("Section 409A") or qualify for an exception from compliance. To that end, the
Officer, the Bank and the Company agree that
(a)    the payment described in section 2(a) is intended to be excepted from
compliance with Section 409A pursuant to Treasury Regulation section
1.409A-1(b)(3) as payment made pursuant to the Company’s customary payment
timing arrangement;
(b)    the benefits and payments described in section 2(b) are expected to
comply with or be excepted from compliance with Section 409A on their own terms;
(c)    the payments on a disability described in section 4(b) are expected to be
excepted from compliance with Section 409A as “disability pay” pursuant to
Treasury Regulation section 1.409A-1(a)(5);
(d)    the welfare benefits provided in kind under section 6(b)(i) are intended
to be excepted from compliance with Section 409A as welfare benefits pursuant to
Treasury Regulation section 1.409A-1(a)(5) and/or as benefits not includible in
gross income;
(e)    the Tax Indemnity Payment provided under section 7 is intended to satisfy
the requirements for a “tax gross-up payment” described in Treasury Regulation
section 1.409A-3(i)(1)(v);

Page 19 of 23





--------------------------------------------------------------------------------




(f)    the indemnification provided in section 8(a) is intended to be excepted
from compliance with Section 409A pursuant to Treasury Regulation section
1.409A-1(b)(10) as indemnification against claims based on acts or omissions as
a service provider;
(g)    the general indemnification and reimbursements described in section 16
are intended to satisfy the requirements for a "reimbursement plan" described in
Treasury Regulation section 1.409A-3(i)(1)(iv) and shall be administered to
satisfy such requirements; and
(h)    the reimbursements of expenses incurred due to a tax audit or litigation
addressing a tax liability in section 16 are intended to satisfy the
requirements for reimbursement of expenses incurred under such audits or
litigation described in Treasury Regulation section 1.409A-3(i)(1)(v).
In the case of a payment that is not excepted from compliance with Section 409A,
and that is not otherwise designated to be paid immediately upon a permissible
payment event within the meaning of Treasury Regulation section 1.409A-3(a), the
payment shall not be made prior to, and shall, if necessary, be deferred (with
interest at the annual rate of 6%, compounded monthly from the date of the
Officer’s termination of employment to the date of actual payment) to and paid
on the later of the date sixty (60) days after the Officer’s earliest separation
from service (within the meaning of Treasury Regulation section 1.409A-1(h))
and, if the Officer is a specified employee (within the meaning of Treasury
Regulation section 1.409A-1(i)) on the date of his or her separation from
service, the first day of the seventh month following the Officer’s separation
from service. Each amount payable under this plan that is required to be
deferred beyond the Officer’s separation from service, shall be deposited on the
date on which, but for such deferral, the Bank or the Company would have paid
such amount to the Officer, in a grantor trust which meets the requirements of
Revenue Procedure 92-65 (as amended or superseded from time to time), the
trustee of which shall be a financial institution selected by the Bank or the
Company with the approval of the Officer (which approval shall not be
unreasonably withheld or delayed), pursuant to a trust agreement the terms of
which are approved by the Officer (which approval shall not be unreasonably
withheld or delayed) (the “Rabbi Trust”), and payments made shall include
earnings on the investments made with the assets of the Rabbi Trust, which
investments shall consist of short-term investment grade fixed income securities
or units of interest in mutual funds or other pooled investment vehicles
designed to invest primarily in such securities. Furthermore, this Agreement
shall be construed and administered in such manner as shall be necessary to
effect compliance with Section 409A.
Section 20.
Severability.

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.
Section 21.
Survival.

The rights and obligations of the Bank, the Company and the Officer under this
Agreement, unless otherwise expressly provided in this Agreement, shall survive
the expiration of the term or other termination of this Agreement.

Page 20 of 23





--------------------------------------------------------------------------------




Section 22.
Waiver.

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.
Section 23.
Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.
Section 24.
Governing Law.

Except to the extent preempted by federal law, this Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of New
York applicable to contracts entered into and to be performed entirely within
the State of New York.
Section 25.
Headings and Construction.

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.
Section 26.
Entire Agreement; Modifications.

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto; provided, however, that this Agreement shall
be subject to amendment in the future in such manner as the Bank or the Company
shall reasonably deem necessary or appropriate to effect compliance with Section
409A, and to avoid the imposition of penalties and additional taxes under
Section 409A, it being the express intent of the parties that any such amendment
shall not diminish the economic benefit of the Agreement to the Officer on a
present value basis.
Section 27.
Required Regulatory Provisions.

The following provisions are included for the purposes of complying with various
laws, rules and regulations applicable to the Bank:
(a)    Notwithstanding anything herein contained to the contrary, in no event
shall the aggregate amount of compensation payable to the Officer on account of
the Officer's termination of employment exceed three times the Officer's average
annual total compensation for the last five

Page 21 of 23





--------------------------------------------------------------------------------




consecutive calendar years to end prior to the Officer's termination of
employment with the Bank (or for the Officer's entire period of employment with
the Bank if less than five calendar years).
(b)    Notwithstanding anything herein contained to the contrary, any payments
to the Officer by the Bank, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with section 18(k) of the
Federal Deposit Insurance Act ("FDI Act"), 12 U.S.C. Section 1828(k), and any
regulations promulgated thereunder.
(c)    Notwithstanding anything herein contained to the contrary, if the Officer
is suspended from office and/or temporarily prohibited from participating in the
conduct of the affairs of the Bank pursuant to a notice served under section
8(e)(3) or 8(g)(1) of the FDI Act, 12 U.S.C. Section 1818(e)(3) or 1818(g)(1),
the Bank's obligations under this Agreement shall be suspended as of the date of
service of such notice, unless stayed by appropriate proceedings. If the charges
in such notice are dismissed, the Bank, in its discretion, may (i) pay to the
Officer all or part of the compensation withheld while the Bank's obligations
hereunder were suspended and (ii) reinstate, in whole or in part, any of the
obligations which were suspended.
(d)    Notwithstanding anything herein contained to the contrary, if the Officer
is removed and/or permanently prohibited from participating in the conduct of
the Bank's affairs by an order issued under section 8(e)(4) or 8(g)(1) of the
FDI Act, 12 U.S.C. Section 1818(e)(4) or (g)(1), all prospective obligations of
the Bank under this Agreement shall terminate as of the effective date of the
order, but vested rights and obligations of the Bank and the Officer shall not
be affected.
(e)    Notwithstanding anything herein contained to the contrary, if the Bank is
in default (within the meaning of section 3(x)(1) of the FDI Act, 12 U.S.C.
Section 1813(x)(1), all prospective obligations of the Bank under this Agreement
shall terminate as of the date of default, but vested rights and obligations of
the Bank and the Officer shall not be affected.
(f)    Notwithstanding anything herein contained to the contrary, all
prospective obligations of the Bank hereunder shall be terminated, except to the
extent that a continuation of this Agreement is necessary for the continued
operation of the Bank: (i) by the Office of the Comptroller of the Currency
("OCC") or the Federal Deposit Insurance Corporation ("FDIC"), at the time the
FDIC enters into an agreement to provide assistance to or on behalf of the Bank
under the authority contained in section 13(c) of the FDI Act, 12 U.S.C. Section
1823(c); or (ii) by the OCC at the time the OCC approves a supervisory merger to
resolve problems related to the operation of the Bank or when the Bank is
determined by the OCC to be in an unsafe or unsound condition. The vested rights
and obligations of the parties shall not be affected.
If and to the extent that any of the foregoing provisions shall cease to be
required or by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement. None of
the foregoing provisions, other than section 27(b) shall limit any obligations
of the Company under this Agreement.

Page 22 of 23





--------------------------------------------------------------------------------




Section 28.
Guaranty.

The Company hereby irrevocably and unconditionally guarantees to the Officer the
payment of all amounts, and the performance of all other obligations, due from
the Bank in accordance with the terms of this Agreement as and when due without
any requirement of presentment, demand of payment, protest or notice of dishonor
or nonpayment. Solely for purposes of determining the extent of the Company's
guarantee, the obligations of the Bank under this Agreement shall be determined
as though section 27(a), (c), (d), (e) and (f) did not apply to the Bank.
IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed and the Officer has hereunto set the Officer's hand, all as of the day
and year first above written.




/s/ David J. DeBaun
David J. DeBaun



Attest:
 
 
ASTORIA BANK
 
By:
/s/ Javier L. Evans
By:
/s/ Josie Callari
 
Name:
Javier L. Evans
Name:
Josie Callari
 
Title:
Senior Vice President, Director of Human Resources
Title:
Executive Vice President and Chief Support Services Officer
 



Attest:
 
 
ASTORIA FINANCIAL CORPORATION
 
By:
/s/ Javier L. Evans
By:
/s/ Josie Callari
 
Name:
Javier L. Evans
Name:
Josie Callari
 
Title:
Senior Vice President, Director of Human Resources
 
Title:
Executive Vice President and Chief Support Services Officer
 




Page 23 of 23



